1
2
3
4
5                                                                        JS-6
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JASMINE LOPEZ, BREANNA                   ) Case No.: 2:19-cv-10396-JFW-E
     LOPEZ, GABRIELE LOPEZ, JOSEPH )
12   LOPEZ, AND C.L., a minor, by and         ) ORDER DISMISSING ENTIRE
     through her guardian ad litem Sonia      ) ACTION WITH PREJUDICE
13   Trujillo, individually and as successors )
     in interest to FRANK DARIO LOPEZ, )
14   deceased,                                )
                    Plaintiffs,               )
15                                            )
            v.                                )
16                                            )
     COUNTY OF LOS ANGELES,                   )
17                                            )
                    Defendants.               )
18                                            )
19
20            IT IS HEREBY ORDERED, following stipulation of counsel, that the above-
21   entitled action is dismissed in its entirety, with prejudice, pursuant to Federal Rules
22   of Civil Procedure, Rule 41(a)(1). All parties to bear their own attorney’s fees and
23   costs.
24            IT IS SO ORDERED.
25
26   DATED:         May 6, 2021               ___________________________________
                                              Honorable John F. Walter
27                                            United States District Judge
28
                                      -1-
                 ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
